MORRISON, Presiding Judge.
The offense is boxcar burglary; the punishment, 2 years.
M. L. Wismer testified that he owned the Stassi Distributing Company in Houston and was the distributor for Jax beer in the area; that immediately adjacent to his warehouse, and on his property, there was a spur or side-track off the railroad main line; that he received his beer from New Orleans by freight car two or three times a week; and that such boxcars were spotted at his warehouse at either nine o’clock in the morning or between nine and ten o’clock at night. He stated that on the night charged in the indictment he first learned of the presence of the boxcar in question on his siding when the police called him, and he saw the door of the boxcar next to his warehouse open and noted that five cases of beer were missing therefrom.
Charles White, who lived across the railway track from the *394warehouse, heard a noise on the night in question, observed a two-toned Buick automobile parked near the warehouse and a man run from behind a hedge to the automobile, place something therein, and the automobile then drove away.
Officer McDowell of the Baytown police testified that at 9:50 P.M. on the night in question he had occasion to check the Stassi warehouse, saw a boxcar at the dock, and noticed nothing unusual about it; that at 10:30 he received a call, returned to the warehouse; and that “it was quite noticeable” that the door of the boxcar next to the warehouse had been opened.
Railway yard clerk Thurman testified that he inspected all incoming boxcars in the Baytown yard on the day in question and found all the seals intact.
Special Agent Anderson of the railroad testified that, while investigating the burglary, he found seals on the ground under the boxcar which, according to his records, had been affixed to the doors of the car in New Orleans.
Appellant’s confession was introduced in evidence which recited that he, Berry and one Chesney were riding around in Chesney’s Buick on the night in question, passed the Jax beer warehouse, and that Berry and Chesney discussed getting some beer and selling it. It recites that they turned around, came back, and all three of them went over to the boxcar; that he and Berry hid while Chesney opened the boxcar door and started throwing out cases of beer; that Berry and Chesney carried the beer and put it in the back of the Buick. It contains this further recitation. “Somebody told me to watch while they carried the beer over to the car.” The confession concludes with the recitation that after they got home Chesney told the two of them that he knew where he could sell the beer and “he would give us the money,” but that soon thereafter he heard that Chesney had been arrested.
Appellant did not testify nor offer any evidence in his own behalf, and' we shall discuss the several questions advanced by counsel in brief and argument.
He first contends that the evidence is insufficient to show that, he was a principal to the burglary. Though not without difficulty, we have concluded that appellant’s confession is sufficient to show that he was present and acting together with his companions in the commission of the offense. Quesada v. State, 158 *395Texas Cr. Rep. 43, 253 S.W. 2d 48, and Mann v. State, 161 Texas Cr. Rep. 432, 277 S.W. 2d 718.
Appellant next contends that the facts did not support the averment in the indictment that the boxcar was in the possession of Wismer. In addition to what has been stated, it should be noted that in Wismer’s testimony the following is found.
“Q. And that boxcar was under your care, custody and control? A. Yes, sir.”
It is apparent from his testimony that it was the custom of the railroad to spot cars on his private siding at night. The case United Firemen’s Insurance Company v. Thompson, 259 S.W. 2d 612, would seem to support our holding here that, where it was customary for the railroad company to spot cars on a private siding, delivery was effected by such spotting and that the indictment properly charged that the railroad car was in the care, control and management of Wismer.
Appellant’s contention that the state failed to corroborate the confession cannot be sustained. It has been demonstrated from the above that aside from the confession the state showed that someone broke and entered the boxcar. Reliance is had upon Livingston v. State, 133 Texas Cr. Rep. 437, 112 S.W. 2d 190. The distinction is apparent. In Livingston, there was no proof outside of the confession of the accused that a burglarious entry had been effected. Here, the boxcar door was found open, and the testimony of McDowell, Anderson and Thurman establishes that it was closed a short time prior to the discovery of the loss.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment of the trial court is affirmed.